Citation Nr: 1414710	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for loss of teeth, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for right hand middle finger fracture, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for Gulf War syndrome, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to February 1989 and from November 1990 to July 1991.  The Veteran also served in the Southwest Asia Theater of Operations from January 1991 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2013, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The Board has reviewed the Veteran's Virtual VA file and notes that the October 2013 Board hearing transcript has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required to obtain the Veteran's complete service treatment records, and to afford the Veteran a Gulf War VA examination regarding his claimed tooth loss, Gulf War syndrome, right hand middle finger fracture, and skin rash.  Since the claims are being remanded, outstanding private and VA treatment records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Make all necessary attempts to obtain the Veteran's service treatment records, to include contacting the National Personnel Records Center (NPRC), or any other appropriate agency, to include VA medical facilities and the RO.  If the RO is unable to reacquire the original missing documentation, all procedurally appropriate actions should be taken to rebuild the missing contents of the claims folder in accordance with M21-1MR, Parts II and III.  Actions should include but not be limited to (1) contacting the NPRC to request copies of missing service treatment records and (2) providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of the missing record) which may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.  

2.  All attempts to locate and/or rebuild the missing contents of the original claims-file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims-file.  These efforts should include requesting a check for the missing contents by contacting the Veterans Service Center Manager (VSCM) of any RO where there is reason to believe the file's missing contents may be located (such as at known previously location(s)).  Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the claims folder by obtaining the above referenced record, must be associated with the claims folder.  It must be ascertainable that a verifiable, reasonably exhaustive search for the missing contents has been undertaken, and that verifiable due diligence has been exercised in rebuilding the missing contents in the absence of success in locating the original document(s).  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

3.  If the missing contents of the claims folder cannot be located through the above directed actions, the RO must provide a thorough explanation to the claimant on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified.  

4.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for VA treatment records from the South Texas Veterans Health Care System (STVHCS) in San Antonio, Texas dated since May 2012, and University Health System in San Antonio, Texas.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

5.  After completion of #1 through #4 above, schedule the Veteran for a VA Gulf War examination by an appropriate physician to determine the current nature and likely etiology of his current claims.  The claims folder must be made available to the examiner in conjunction, and the report must indicate whether the claims file was reviewed.  All appropriate testing should be conducted, and all pertinent disabilities associated with the claims for tooth loss, Gulf War syndrome (arthritis), right hand middle finger fracture and skin rash found to be present should be diagnosed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to answer the following questions:

a.  Are the Veteran's current reports of tooth loss, Gulf War syndrome (arthritis), right-hand middle finger fracture, and a skin rash part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness?

b.  If a chronic disorder(s) is/are found, can such disorder(s) be attributed to a known clinical diagnosis(es), or is there otherwise a medical explanation for such illnesses manifesting in tooth loss, Gulf War syndrome (arthritis), right-hand middle finger fracture, and a skin rash?  If so, state the diagnosis; if not, so state specifically.  
c.  For any diagnosed disorder, is it at least as likely as not (e.g., 50 percent or greater probability) that any diagnosed disorder is etiologically related to the Veteran's periods of active duty service?

d.  The examiner should provide a rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion. If the examiner cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


